Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 6, 7, Group I, claims 1-11 in the reply filed on02/03/2022 is acknowledged.  Claim 3 is also withdrawn as figures 1-5 include opening generally in opposite directions as for example as shown in figure 4, 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterngart (3061136).
Sterngart discloses:
Claim 1.  A portable firearm storage device (figs 1-5) adapted for securely storing a firearm and ammunition separately in a single unit (capable of performing the above intended use, the device is capable of holding the above contents such as one item such as a firearm within one chamber and another item such as ammunition within another chamber), the storage device including: a receptacle having an outer perimeter sidewall (receptacle bounded by sidewalls such as 5, 6, 7, 8); at least two storage chambers in said receptacle (11, 12, 13), and each said chamber having an outwardly facing 
at least two access doors pivotally mounted to the receptacle and exposed to an exterior of the receptacle (any 14 such as ones that correspond to 11, 12, 13), each movable relative to the other and positioned to open exteriorly of the receptacle (as shown in figs 1, 2, 3), a first said door operable for overlying said first chamber and selectively moveable between an open position on the exterior of the receptacle allowing access to said first chamber and a second position closing the first chamber access opening (capable of performing the above intended use, as for example each can open and close), a second said door operable for overlying said second chamber and selectively moveable between an open position on the exterior of the receptacle allowing access to said second chamber and a second position closing the second chamber access opening (capable of performing the above intended use, as for example each can open and close); 
a plurality of lock devices including a first lock device associated with the first door and operable to lock the first door in a closed position, and including a second lock device associated with the second door and operable to lock the second door in a closed position (16s associated with the doors of 14s that correspond to 11, 12, 13 are locking devices capable of performing the above intended use, such as locking in a closed position as shown in fig 1).

Claim 2.  The storage device of Claim 1 wherein said first and second door being independently movable relative to one another, whereby either of said first and second doors can be moved without moving the other of said first and second doors, allowing independent access to said first and second chambers (capable of performing the above intended use, such as shown in figs 1-3, where some 14s are closed and some are open).



Claim 5.  The storage device of Claim 1 wherein the first and second chambers being partially defined by an exterior sidewall portion (a wall between them such as 9, 10).

Claim 6.  The storage device of Claim 4 wherein the first and second chambers being partially defined by an exterior sidewall portion and an interior sidewall portion positioned between the first and second chambers and connected to the exterior sidewall portion (exterior includes elements such as 7, 6, 5 and internally adjacent 10 or 9).

Claim 7.  The storage device of Claim 1 wherein the storage device being portable (capable of performing the above intended use, such as the device may be carried in some fashion).

Claim 10.  The storage device of Claim 1 including first and second hinges pivotally mounting said first and second doors respectively to said receptacle (15s).

Claim 11.  The storage device of Claim 10 wherein the first and second locks each being mounted to a respective said first door and second door and moveable therewith (some 16s are connected to doors in fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterngart as applied to claim 1 above, and further in view of Kurek (2765576)
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Kurek: tether/handle (49).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sterngart in view of Kurek (by providing the above element to the exterior, where the above element is capable of performing the above intended uses in the claims) in order to permit the user to more easily carry the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735